Citation Nr: 0101289	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of tardy ulnar nerve palsy on right, currently 
rated noncompensably disabling, to include restoration of a 
30 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran had active duty from July 1980 to October 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decision of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO), which reduced the veteran's evaluation for tardy ulnar 
nerve palsy on right from 30 percent disabling to 
noncompensable.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in February 1998.  In February 
1999, the Board remanded the case for procedural purposes.  
The veteran and his representative appeared before a Member 
of the Board at a hearing at the RO in November 2000.  That 
hearing was conducted under the authority of the Chairman of 
the Board.  A transcript of the hearing is on file.  
Development of the claim and contentions advanced have 
resulted in the characterization as set forth on the title 
page.

At his November 2000 hearing, the veteran presented testimony 
as to his service-connected right elbow disorder.  However, 
it is not clear whether the veteran was raising the issue of 
entitlement to an increased evaluation for this disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  If the veteran desires to 
raise this issue he should do so with specificity at the RO.



REMAND

At his November 2000 hearing, the veteran testified that he 
had not had a VA examination since 1997, on which the RO 
based the reduction of his evaluation, but that he 
experienced numbness, pain, and limitation of functional use 
of his right arm due to the nerve palsy.  He has taken issue 
with the conduct of electronic testing conducted at the time 
of that examination.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded VA 
neurological and orthopedic examinations 
to determine the nature and extent of the 
veteran's tardy ulnar nerve palsy on the 
right.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner(s) 
should evaluate the evidence of pain, 
weakened movement, excess fatigability, 
or incoordination and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All other special studies and tests 
should be performed.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




